834 F.2d 267
KING WORLD PRODUCTIONS, INC. and Camelot EntertainmentSales, Inc., Plaintiffs-Appellees,v.FINANCIAL NEWS NETWORK, Defendant-Appellant.
No. 254, Docket 87-7512.
United States Court of Appeals,Second Circuit.
Argued Nov. 23, 1987.Decided Nov. 24, 1987.

Kenneth G. Roberts, Roberts & Moelis, New York City, for plaintiffs-appellees.
Paul H. Appel, Friedman, Leeds, Shorenstein & Armenakis, New York City, for defendant-appellant.
Before VAN GRAAFEILAND, WINTER and MAHONEY, Circuit Judges.
PER CURIAM:


1
We affirm for substantially the reasons stated by Judge Weinfeld in his opinions of May 15, 1987, 660 F. Supp. 1381, and of June 4, 1987, --- F.Supp. ---- (S.D.N.Y.1987).


2
Appellees' request for an award of post-judgment fees and other costs is not before us on this appeal and is therefore denied.